Citation Nr: 1449456	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-07 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claim.  The Veteran has relocated to California.  

The claim was remanded by the Board in February 2014 for additional development.  The Board also remanded a claim for entitlement to service connection for bilateral hearing loss, claimed as bilateral deafness.  Service connection for this disability was subsequently granted in a September 2014 rating decision.  As such, it is no longer before the Board for appellate review.  

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim for entitlement to service connection for an eye disorder in order for VA to ascertain whether the Veteran had received VA treatment since his move to California and, if so, to obtain those records; and to schedule the Veteran for an appropriate VA examination.

The Veteran has reported receiving treatment at the eye clinic at the VA Medical Center (VAMC) in Loma Linda, California.  See March 2014 VA Form 21-4142.  There is no indication from either electronic record that the Veteran's treatment records from this facility have been requested or obtained.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand.  

The Veteran underwent a VA eye conditions Disability Benefits Questionnaire (DBQ) in March 2014 and an addendum opinion was obtained from the same examiner in September 2014.  On neither occasion did the examiner provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the previously diagnosed physiological anisocoria and/or right asteroid hyalosis had its onset during active service or is related to any in-service disease, event, or injury, to include the brain concussion and/or the neuropathy of the right facial nerve, as requested by the Board.  This must also be rectified on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete record of treatment from the Loma Linda VAMC.

2.  Obtain another addendum opinion from the VA examiner who conducted the March 2014 eye conditions DBQ that addresses whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the previously diagnosed physiological anisocoria and/or right asteroid hyalosis had its onset during active service or is related to any in-service disease, event, or injury, to include the brain concussion and/or the neuropathy of the right facial nerve that the Veteran sustained as a result of the documented in-service motor vehicle accident.  The Veteran's assertion that he began having trouble reading after his accident must be considered.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


